UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

    VIRGINIA JAMES,
         Plaintiff,
         v.                                                  Civil Action No. 20-0236 (CKK)
    UNITED STATES POSTAL SERVICE,
         Defendant.

                                     MEMORANDUM OPINION
                                        (August 31, 2020)

          This civil action arises out of alleged acts of negligence by the United States Postal Service

(“USPS”). Now pending before the Court is USPS’s Motion To Dismiss, Or Alternatively, For

Summary Judgment (“Defendant’s Motion”), ECF No. 3. Also pending before the Court is

Plaintiff’s Motion To Remand, ECF No. 5. Upon consideration of the briefing, the relevant

authorities, and the record as a whole, 1 the Court DENIES Plaintiff’s Motion to Remand and

GRANTS Defendant’s Motion.                The Court hereby DISMISSES Plaintiff’s complaint

WITHOUT PREJUDICE.

                                          I.   BACKGROUND
          Virginia James (“Plaintiff”) suffers from a disability and chronic stiffness. Compl. at 1–3,

6. On May 13, 2019, Plaintiff was expecting a delivery of medication that was important to her

ongoing medical treatment and pain management. Id. at 1–2. According to Plaintiff, however,

this medication, which included controlled substances and prescription opioids, never arrived. Id.



1
    The Court’s consideration has focused on the following:
      • Not. of Removal, ECF No. 1;
      • Compl., ECF No. 1-1;
      • Def.’s Mot. to Dismiss, or Alternatively, for Summ. J. (“Def.’s Mot.”), ECF No. 3;
      • Pl.’s Mem. in Opp’n to Def.’s Mot. (“Pl.’s Opp’n”), ECF No. 5;
      • Def.’s Reply, ECF No. 6; and
      • Pl.’s Resp. to Def.’s Mot., ECF No. 7.


                                                    1
Nonetheless, Plaintiff received a notification from USPS informing her that an individual at her

residence had, in fact, received and accepted the medication. Id. at 2. But Plaintiff alleges that

she is the only individual at her apartment who could have received the medication and that,

consequently, the USPS notification of receipt was false. Id. Instead, Plaintiff asserts that a USPS

carrier forged her signature to confirm delivery of the medication in question. Id.

       Following this failed delivery, Plaintiff filed a complaint with the USPS Office of Inspector

General. Id. at 3. Plaintiff’s written correspondence with USPS was then sent to the Office of

Consumer Affairs, which subsequently informed Plaintiff that a USPS carrier had admitted to the

forgery and had “received a postal disciplinary action.” Id. at Attachment 1 (Letter from A. Porter).

Shortly thereafter, on July 31, 2019, Plaintiff filed a pro se civil action against USPS in the Small

Claims and Conciliation Branch of the Superior Court of the District of Columbia. Id. at 1.

Therein, Plaintiff asserted claims of negligence, mail fraud, identity theft, and forgery against

USPS and sought a $10,000 judgment. Id. at 5–6.

       The U.S. Attorney’s Office, representing USPS, received a copy of Plaintiff’s complaint

on January 23, 2020. See Not. of Removal, ¶ 1. On January 29, 2020, USPS removed the

complaint to this Court pursuant to 28 U.S.C. § 1442(a)(1). See id. ¶ 5. Two days later, on January

31, 2020, USPS moved to dismiss Plaintiff’s complaint, or, in the alternative, for summary

judgment. See Def.’s Mot. at 1–2. Of note, USPS moved under Federal Rule of Civil Procedure

12(b)(1) to dismiss Plaintiff’s complaint for lack of subject matter jurisdiction. See id. at 4–5. In

response, Plaintiff filed an opposition brief, which included a section entitled “Motion to Not

Remove My Claim.” See Pl.’s Opp’n at 1. The Court will treat this submission as a motion to

remand. Both parties’ motions are now ripe for the Court’s review.




                                                 2
                           II.    LEGAL STANDARD & DISCUSSION

        Plaintiff’s claims must depart just as they have arrived. For the reasons set forth below,

the Court concludes that USPS properly removed this action to this Court, but that this Court now

lacks the requisite subject matter jurisdiction to adjudicate Plaintiff’s claims. Because the Court

lacks subject matter jurisdiction, it need not (and, indeed, may not) proceed to the merits of this

case. See Moms Against Mercury v. Food & Drug Admin., 483 F.3d 824, 826 (D.C. Cir. 2007).

Accordingly, the Court DENIES Plaintiff’s motion to remand and GRANTS USPS’s motion to

dismiss. The Court hereby DISMISSES this action WITHOUT PREJUDICE.

        A. Removal

        In her opposition brief, Plaintiff raises a “Motion to Not Remove My Claim.” Pl.’s Opp’n

at 1. Although Plaintiff does not present any traditional objections to removal therein, the Court

will still consider the propriety of USPS’s removal here. See Terrell v. Mr. Cooper Grp., Inc., No.

CV 20-0496 (CKK), 2020 WL 4673420, at *2 (D.D.C. Aug. 12, 2020) (considering a pro se

plaintiff’s motion to remand as a “threshold question”).

        Removal was proper in this action. Plaintiff filed a civil action against USPS, see Not. of

Removal, ¶¶ 1–2, and USPS is an “agency” of the United States. See Dolan v. United States Postal

Serv., 546 U.S. 481, 483–84 (2006) (citing 39 U.S.C. § 101 et seq.). Consequently, USPS may

remove “[a] civil action . . . that is commenced in a State court . . . to the district court of the United

States for the district and division embracing the place wherein it is pending.” 28 U.S.C. § 1442(a);

see also Ratley v. United States Postal Serv., 953 F. Supp. 2d 270, 272–73 (D.D.C. 2013) (finding

removal by USPS proper under § 1442(a)). That is precisely what USPS did in this action when

it removed Plaintiff’s complaint from the D.C. Superior Court to the United States District Court

for the District of Columbia. See Not. of Removal, ¶¶ 1–5. Moreover, there is no indication or



                                                    3
argument from Plaintiff that this removal was defective under the procedural guidelines set forth

in 28 U.S.C. § 1446. Of note, USPS’s removal of this action on January 29, 2020 occurred within

thirty days of both the issuance of summons on January 7, 2020 and the U.S. Attorney’s Office’s

receipt of Plaintiff’s complaint on January 23, 2020. See Not. Removal, Ex. A; see also 28 U.S.C.

§ 1446(b)(1). Accordingly, the Court finds no defect in removal and DENIES Plaintiff’s motion

to remand.

       B. Subject-Matter Jurisdiction

       The Court will next consider USPS’s motion to dismiss Plaintiff’s complaint in its entirety

under Federal Rule of Civil Procedure 12(b)(1), for lack of subject matter jurisdiction. See Def.’s

Mot. at 4–5. “At the motion to dismiss stage, counseled complaints as well as pro se complaints,

are to be construed with sufficient liberality to afford all possible inferences favorable to the

pleader on allegations of fact.” Settles v. United States Parole Comm’n, 429 F.3d 1098, 1106

(D.C. Cir. 2005). Nonetheless, “when reviewing a motion to dismiss pursuant to Rule 12(b)(1),

[a] plaintiff[’s] factual allegations in the complaint . . . will bear closer scrutiny in resolving a

12(b)(1) motion than in resolving a 12(b)(6) motion for failure to state a claim.” Wright v. Foreign

Serv. Grievance Bd., 503 F. Supp. 2d 163, 170 (D.D.C. 2007) (internal quotations and citations

omitted). Moreover, it remains the plaintiff’s burden to prove subject matter jurisdiction by a

preponderance of the evidence, and a court must dismiss a case where such subject matter

jurisdiction is lacking. Am. Farm Bureau v. United States Envtl. Prot. Agency, 121 F. Supp. 2d
84, 90 (D.D.C. 2000).

       Here, USPS invokes the doctrine of “derivative jurisdiction” to challenge the subject matter

jurisdiction of the Court. See Def.’s Mot. at 4–5. This doctrine traces its heritage to the near

century’s old pronouncement of the Supreme Court that “[t]he jurisdiction of the federal court on



                                                 4
removal is, in a limited sense, a derivative jurisdiction.” Lambert Run Coal Co. v. Baltimore &

O.R. Co., 258 U.S. 377, 382 (1922). Applying this principle, federal courts have found that “[i]f

a State court lacks subject matter jurisdiction over a suit, the federal court likewise lacks

jurisdiction over the suit upon removal.” Merkulov v. United States Park Police, 75 F. Supp. 3d
126, 129 (D.D.C. 2014). Put otherwise, in the context of removal, a federal court acquires “the

jurisdiction of the state court from which the case originated.” Id. (quoting Cofield v. United

States, 64 F. Supp. 3d 206, 214 (D.D.C. 2014)). If the state court had no subject matter jurisdiction

over the case, then there is no jurisdiction for the federal court to acquire upon its removal—even

if the federal court would have possessed original jurisdiction over the matter had it been filed

there in the first place. See Merkulov, 75 F. Supp. 3d at 129 (quoting Lambert Run Coal Co., 258
U.S. at 382).

       Therefore, in applying this doctrine, the Court must ask “whether, prior to removal, the

Superior Court for the District of Columbia had jurisdiction of the subject matter or of the parties.”

Cofield, 64 F. Supp. 3d at 214 (quotation omitted). In this case, the D.C. Superior Court did not.

Plaintiff’s complaint seeks money damages from USPS as redress for alleged acts of negligence

and fraud carried out by a USPS employee. See Compl. at 1–6. Such claims fall under the Federal

Tort Claims Act (“FTCA”), see 28 U.S.C. § 1346, which provides “the only possible basis” for the

recovery of damages “against a federal agency for certain torts committed by federal employees.”

Epps v. United States Atty. Gen., 575 F. Supp. 2d 232, 238 (D.D.C. 2008); see also Dolan, 546
U.S. at 484 (citing 39 U.S.C. § 409(c)). Because the FTCA endows federal district courts with

exclusive jurisdiction over claims thereunder, the D.C. Superior Court could not have had subject

matter jurisdiction over Plaintiff’s claims. See Merkulov, 75 F. Supp. 3d at 130. Consequently,

this Court now lacks subject matter jurisdiction, as there was no such jurisdiction to “derive” from



                                                  5
the D.C. Superior Court upon the removal of this action. See id. The Court must dismiss Plaintiff’s

claim accordingly. See FED. R. CIV. P. 12(b)(1).

       It does not go unnoticed, however, that the derivative jurisdiction doctrine in this case

creates something of a paradox. Plaintiff, proceeding pro se, filed a civil action against USPS after

receiving confirmation that a mail carrier forged her signature while delivering her medication.

See Compl. at 1–2. USPS then removed this action to federal court, notifying Plaintiff that this

Court had original jurisdiction over her claims. See Not. of Removal, ¶¶ 4–5. But only two days

later, USPS moved to dismiss the case—the same case it had just removed—for lack of subject

matter jurisdiction. See Def.’s Mot. at 5. And in that very same motion, USPS also made clear

that Plaintiff, in fact, could assert her claims only in a federal forum after all.            See id.

Understandably, prior courts have commented critically upon this “kind of legal tour de force.”

Merkulov, 75 F. Supp. 3d at 130 (quoting Washington v. Am. League of Professional Baseball

Clubs, 460 F.2d 654, 658 (9th Cir. 1972)).

       Nonetheless, the doctrine of derivative jurisdiction persists and applies here with full effect.

While Congress has eliminated the doctrine in cases involving removal under 28 U.S.C. § 1441, it

has made no such change for removal under § 1442(a). See Merkulov, 75 F. Supp. 3d at 130 (citing

28 U.S.C. § 1441(f)). Accordingly, courts in this jurisdiction, and throughout the country,

consistently find that the derivative jurisdiction doctrine compels the dismissal of FTCA claims

removed under 28 U.S.C. § 1442(a). See, e.g., Johnson v. D.C. Metro Transit Auth., 239 F. Supp.
3d 293, 296 (D.D.C. 2017) (dismissing FTCA claim removed from D.C. Superior Court for lack

of subject matter jurisdiction); Farmer v. Disability Program Manager, No. 19-CV-01731 (TNM),

2020 WL 2571521, at *2 (D.D.C. May 21, 2020) (same). Plaintiff’s FTCA claims must meet the

same fate.



                                                  6
                                    III.    CONCLUSION

       For the reasons set forth above, the Court DISMISSES Plaintiff’s complaint under Federal

Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction. The Court, however, will

dismiss the complaint WITHOUT PREJUDICE, which allows Plaintiff to re-file her complaint

in a court of competent jurisdiction with the benefit of the explanation provided in this

Memorandum Opinion.

       An appropriate Order accompanies this Memorandum Opinion.

Date: August 31, 2020
                                                           /s/
                                                    COLLEEN KOLLAR-KOTELLY
                                                    United States District Judge




                                                7